Exhibit 10.2

 

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

TABLE OF CONTENTS

 

              Page  

Introduction

     1  

ARTICLE 1

   Definitions      1  

ARTICLE 2

   Eligibility and Enrollment      4     

2.1

  Eligibility      4     

2.2

  Enrollment Requirements      4     

2.3

  Eligibility; Commencement of Participation      4  

ARTICLE 3

   Deferral Election/Crediting      5     

3.1

  Deferral Election      5     

3.2

  Timing of Deferral Elections      5     

3.3

  Withholding of Deferral Amounts      6     

3.4

  Vesting      6     

3.5

  Crediting/Debiting of Account Balances      6     

3.6

  Distributions      8  

ARTICLE 4

   Payment Elections      8     

4.1

  Time of Payment      8     

4.2

  Form of Payment      9     

4.3

  Unforeseeable Financial Emergencies      10     

4.4

  Subsequent Election      10  

ARTICLE 5

   Distributions      10     

5.1

  Plan Benefit      10     

5.2

  Payment Upon Separation from Service      11     

5.3

  Payment Upon Other Payment Trigger      11     

5.4

  Death Prior to Completion of Payment      11  

ARTICLE 6

   [Reserved]      11  

ARTICLE 7

   [Reserved]      11  

ARTICLE 8

   Beneficiary Designation      11     

8.1

  Beneficiary      11  

 

 

Jacobs Directors Deferral Plan   

-i-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  

8.2

   Beneficiary Designation, Change, Spousal Consent      11     

8.3

   Acknowledgement      12     

8.4

   No Beneficiary Designation      12     

8.5

   Doubt as to Beneficiary      12     

8.6

   Discharge of Obligations      12  

ARTICLE 9

   [Reserved]      13  

ARTICLE 10

  

Termination, Amendment or Modification

     13     

10.1

   Termination      13     

10.2

   Amendment      13     

10.3

   Plan Agreement      13     

10.4

   Effect of Payment      14  

ARTICLE 11

   Administration      14     

11.1

   Committee Duties      14     

11.2

   Administration Upon Change in Control      14     

11.3

   Agents      15     

11.4

   Binding Effect of Decisions      15     

11.5

   Indemnity of Administrator      15     

11.6

   Missing Payees      15     

11.7

   Payment Delay or Acceleration      15  

ARTICLE 12

   Other Benefits and Agreements      16     

12.1

   Coordination with Other Benefits      16  

ARTICLE 13

   Claims Procedures      16     

13.1

   Presentation of Claim      16     

13.2

   Notification of Decision      16     

13.3

   Review of a Denied Claim      17     

13.4

   Decision on Review      17     

13.5

   Legal Action      17     

13.6

   Payment Following Resolution of Claim      17  

ARTICLE 14

   Trust      18     

14.1

   Establishment of the Trust      18     

14.2

   Interrelationship of the Plan and the Trust      18     

14.3

   Distributions From the Trust      18  

 

 

Jacobs Directors Deferral Plan   

-ii-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  

14.4

   Investment of Trust Assets      18  

ARTICLE 15

   Miscellaneous      19     

15.1

   Status of Plan      19     

15.2

   Unsecured General Creditor      19     

15.3

   Company Liability      19     

15.4

   Nonassignability      19     

15.5

   Not a Contract of Employment or Retention      19     

15.6

   Furnishing Information      20     

15.7

   Terms      20     

15.8

   Captions      20     

15.9

   Governing Law      20     

15.10

   Notice      20     

15.11

   Successors      20     

15.12

   Spouse’s Interest      20     

15.13

   Validity      21     

15.14

   Incompetent      21     

15.15

   Payments to Spouses      21     

15.16

   Distribution in the Event of Taxation      21     

15.17

   Payment Delays due to Company Insolvency      22     

15.18

   Insurance      22     

15.19

   Legal Fees to Enforce Rights After Change in Control      22     

15.20

   Code Section 409A      23  

 

 

Jacobs Directors Deferral Plan   

-iii-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

JACOBS ENGINEERING GROUP INC.

DIRECTORS DEFERRAL PLAN

Introduction

The purpose of this Plan is to provide specified benefits to the non-employee
outside directors of Jacobs Engineering Group Inc. This Plan is unfunded for tax
purposes. This Plan is a new plan, effective with respect to amounts deferred
beginning January 1, 2018. It replaces the Company’s 2005 Executive Deferral
Plan with respect to any benefits provided therein to Directors.

The Company, the Administrator, and the Committee reserve full discretionary
authority to operate the Plan to prohibit distributions, elections, or other
actions that would trigger taxation under section 409A of the Code. This
authority includes, but is not limited to, the authority to stop, delay, or
review elections or distribution requests.

ARTICLE 1

Definitions

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1 “Account Balance” shall mean, at any given time, the balance in a
Participant’s Deferral Account. The Account Balance shall be a bookkeeping entry
only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

 

1.2 “Administrator” shall mean the administrator described in Sections 11.1 and
11.2.

 

1.3 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 8, that are entitled to receive
benefits under this Plan upon the death of a Participant.

 

 

Jacobs Directors Deferral Plan   

-1-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

1.4 “Beneficiary Designation Form” shall mean the form (written or electronic)
established from time to time by the Administrator that a Participant completes,
executes and submits to the Administrator to designate one or more
Beneficiaries.

 

1.5 “Board” shall mean the board of directors of the Company.

 

1.6 “Change in Control” shall have the same meaning as contained in the
Company’s 1999 Stock Incentive Plan, as it may be amended from time to time.

 

1.7 “Claimant” shall have the meaning set forth in Section 13.1.

 

1.8 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.9 “Committee” shall mean the committee described in Article 11.

 

1.10 “Company” shall mean Jacobs Engineering Group Inc. and any successor to all
or substantially all of the Company’s assets or business.

 

1.11 “Deduction Limitation” shall mean the amount above which distributions
otherwise payable to a Participant (or his or her Beneficiary) under the Plan,
when combined with other compensation paid to a Participant (or his or her
Beneficiary) for a taxable year, would not be deductible by the Company (or any
affiliate) by reason of the limitation imposed by Code Section 162(m). The
Deduction Limitation shall be determined by the Company in good faith. Once an
amount has been determined by the Company not to be deductible because of the
Deduction Limitation, the Company may defer the amount that would otherwise be
paid to a Participant (or his or her Beneficiary). Any amounts so deferred will
remain in the Participant’s Account Balance, and shall be entitled to continued
crediting and debiting of additional amounts in accordance with Section 3.5
below. The amounts so deferred and amounts credited thereon shall be distributed
to the Participant or his or her Beneficiary during the first year, as
determined by the Company in good faith, in which the deductibility of such
payment will not be barred by application of Section 162(m). Notwithstanding any
other provision in this Plan, to the extent consistent with Section 15.20, the
Deduction Limitation shall not apply to distributions that become payable after
a Change in Control.

 

1.12 “Deferral Account” shall mean (i) the sum of all of a Participant’s
Deferral Amounts, plus or less, as the case may be, (ii) amounts credited or
debited in accordance with all the applicable crediting provisions of this Plan
that relate to the Participant’s Deferral Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to his or her Deferral Account.

 

 

Jacobs Directors Deferral Plan   

-2-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

1.13 “Deferral Amount” shall mean that portion of a Participant’s Directors Fees
or Equity Pay that a Participant elects to have, and is, deferred in accordance
with Article 3.

 

1.14 “Director” shall mean any non-employee member of the Board.

 

1.15 “Directors Fees” shall mean the annual fees paid by the Company, including
retainer fees and meetings fees, chair fees, and lead director fees, as
compensation for serving on the Board.

 

1.16 “Disability” shall mean a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months and resulting in the Director
being unable to engage in any substantial gainful activity.

 

1.17 “Election Form” shall mean the form (or forms) established from time to
time by the Administrator that a Participant completes, executes and submits to
the Administrator to make an election under the Plan.

 

1.18 “Equity Pay” shall mean the payments (whether payable in cash or stock)
made pursuant to an equity award that is granted to a Director under the Jacobs
Engineering Group Inc. 1999 Outside Director Stock Plan (or its successor) and
is designated by the Committee as eligible for deferral under this Plan. Except
as designated otherwise by the Committee, Equity Pay shall include dividend
equivalent rights that are payable under the equity award.

 

1.19 “Measurement Funds” shall have the meaning set forth in Section 3.5.

 

1.20 “Participant” shall mean any Director (i) who elects to participate in the
Plan, (ii) who executes an Election Form and a Beneficiary Designation Form,
(iii) whose executed Election Form and Beneficiary Designation Form are accepted
by the Administrator, (iv) who commences participation in the Plan, and
(v) whose Plan participation has not terminated. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant’s
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.

 

1.21 “Plan” shall mean this Directors Deferral Plan, which shall be evidenced by
this instrument, as it may be amended from time to time.

 

 

Jacobs Directors Deferral Plan   

-3-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

1.22 “Plan Year” shall mean a period beginning on January 1 of a particular
calendar year and continuing through December 31 of such calendar year.

 

1.23 “Separation from Service” shall mean a “separation from service,” as such
term is defined in Code section 409A and guidance thereunder, as a Director of
the Company for any reason.

 

1.24 “Trust” shall mean one or more trusts established to hold Plan assets
(whether or not in combination with assets of another plan), including pursuant
to that certain Master Trust Agreement for the Executive Deferral Plan, dated as
of June 1, 1991 between the Company and the trustee named therein, as amended
from time to time, or any successor thereto.

 

1.25 “Unforeseeable Financial Emergency” shall mean severe financial hardship to
a Participant resulting from an illness or accident of the Participant or the
Participant’s spouse or dependent (as defined in Section 152 of the Code,
without regard to Sections 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, as determined in the sole discretion of
the Administrator.

ARTICLE 2

Eligibility and Enrollment

 

2.1 Eligibility. Participation in the Plan shall be limited to Directors.

 

2.2 Enrollment Requirements. As a condition to participation, each Director
shall complete, execute and submit to the Committee an Election Form and a
Beneficiary Designation Form, within the time period set by the Committee, in
its sole discretion, for the purpose of returning documents and forms. In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.

 

2.3 Eligibility; Commencement of Participation. A Director shall commence
participation in the Plan on the first day of the Plan Year following the date
on which he or she has (i) satisfied all Enrollment Requirements and (ii) has
had his or her Election Form and Beneficiary Designation Form accepted by the
Committee. Notwithstanding the previous sentence, the Committee may, in its sole
and absolute discretion and only to the extent consistent with Section 15.20,
permit:

 

 

Jacobs Directors Deferral Plan   

-4-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  (a) a new Director to commence participation in the Plan mid-Plan Year by
completing the requirements of (i) and (ii) and electing to defer Directors Fees
but only with respect to services to be performed subsequent to the election and
only if the election is made within 30 days after the date the Director becomes
eligible to participate; and/or

 

  (b) a Director to commence participation in the Plan mid-Plan Year in order to
defer Equity Pay in accordance with Section 3.2(b).

ARTICLE 3

Deferral Election/Crediting

 

3.1 Deferral Election. A Director may make an irrevocable election to defer a
portion of his or her Directors Fees or Equity Pay for a Plan Year, subject to
such rules and any minimum and/or maximum deferrals set by the Committee or in
the applicable Election Form. Deferrals shall be a fixed percentage of the
applicable Directors Fees or Equity Pay. Except as otherwise provided on the
Election Form, for Equity Pay that is settled in shares of stock, the number of
shares deferred shall be rounded down to the next highest whole number of
shares.

 

3.2 Timing of Deferral Elections. A Director’s election must be received by the
Committee no later than the deadline it specifies. In no event will such date be
later than the last day of the Plan Year preceding the Plan Year in which the
services begin to be performed for which the Directors Fees are paid or the
Equity Pay is awarded (which typically is the year in which the Equity Pay is
granted); provided, however:

 

  (a) Newly eligible Participants may make their initial deferral elections as
provided in Section 2.3; and

 

  (b) To the extent permitted by the Committee, Directors may elect to defer
Equity Pay no later than the following deadline:

 

  (i) the last day of the Company’s taxable year that ends immediately before
the start of the period for which the deferred compensation is considered
“fiscal year compensation” (within the meaning of Treas. Reg. § 1.409A-2(a)(6));
or

 

 

Jacobs Directors Deferral Plan   

-5-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  (ii) the thirtieth (30th) day after the grant date, to the extent the deferred
compensation is subject to a condition requiring the Participant to continue to
provide services for a period of at least 12 months from the grant date and
provided that such election also is at least 12 months in advance of the
earliest date at which the forfeiture condition on such deferred compensation
would otherwise lapse (consistent with Treas. Reg. § 1.409A-2(a)(5));

provided, however, that, notwithstanding the terms of an applicable Equity Pay
award agreement or other underlying deferred compensation and to the extent
necessary to comply with Code Section 409A, for purposes of vesting or payment
of such deferred compensation upon either disability or change in control, the
terms “disability” and “change in control” shall have the applicable meanings
defined in Section 409A, but only to the extent inconsistent with the otherwise
applicable definitions and only to the minimum extent necessary to comply with
Section 409A as determined by the Committee.

 

3.3 Withholding of Deferral Amounts. For each Plan Year, the Deferral Amount
shall be withheld at the time the Directors Fees are or otherwise would be paid
to the Participant. With respect to Equity Pay, the Deferral Amount shall be
withheld at the time the shares underlying the Equity Pay are or would have been
issued (or, if the Equity Pay is payable in cash, at the time the Equity Pay is
or would otherwise have been paid).

 

3.4 Vesting. A Participant shall at all times be 100% vested in his or her
Deferral Account.

 

3.5 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Administrator, in its sole discretion, deferral amounts shall be credited or
debited to a Participant’s Account Balance in accordance with the following
rules:

 

  (a) Election of Measurement Funds. At the time a Director becomes a
Participant in the Plan, he or she may designate one or more Measurement Funds
which shall be used to determine what additional amounts are to be credited or
debited, as the case may be, to his or her Account Balance. Such designations
shall apply to the Deferral Amount, as such amounts are deferred by the
Participant, and shall remain in force until changed by the Participant in
accordance with the policies and procedures as set forth by the Administrator,
from time to time, which policies and procedures may be changed, modified,
and/or amended by the Administrator, without prior notice, at the
Administrator’s sole discretion. Until changed by the Administrator:
(i) Measurement

 

 

Jacobs Directors Deferral Plan   

-6-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  Fund allocation designations must be made in whole percentage points of 1%, or
multiples thereof, not to exceed 100%; (ii) a Participant may change his or her
Measurement Fund allocation elections on a daily basis, and (iii) a change in
Measurement Fund allocations will take effect on the next business day following
the election. Notice of any change in Measurement Fund elections must be made to
the Administrator, or its designee, in a form acceptable to it as determined by
it in its sole discretion. If a Participant fails to designate a Measurement
Fund with respect to all or a portion of his or her Account Balance, such
amounts shall be deemed invested in the default Measurement Fund (or Funds)
designated by the Administrator, which may be changed by the Administrator from
time to time without notice to Participants.

 

  (b) Measurement Funds. A Participant may elect one or more measurement funds
(the “Measurement Funds”) from among those selected by the Administrator for the
purpose of crediting or debiting additional amounts to his or her Account
Balance. As necessary, the Administrator may, in its sole discretion,
discontinue, substitute or add Measurement Funds. In selecting the Measurement
Funds that are available from time to time, neither the Administrator nor the
Company shall be liable to any Participant for such selection or adding,
deleting or continuing any available Measurement Fund.

 

  (c) Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be determined by the Administrator, in
its sole discretion, based on the performance of the Measurement Funds
themselves. A Participant’s Account Balance shall be credited or debited on a
daily basis based on the performance of each Measurement Fund selected by the
Participant, as determined by the Administrator in its sole discretion, as
though (i) a Participant’s Account Balance as of the close of business on each
date were invested in the Measurement Fund(s) selected by the Participant, in
the percentages applicable to such date, at the closing price on such date;
(ii) the portion of the Deferral Amount, if any, that was actually deferred on
that date were invested in the Measurement Fund(s) selected by the Participant,
in the percentages applicable to such date; and (iii) any distribution made to a
Participant on that date ceased being invested in the Measurement Fund(s), in
the percentages applicable to such date, at the closing price on such date.

 

 

Jacobs Directors Deferral Plan   

-7-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  (d) No Actual Investment. Notwithstanding any other provision in this Plan,
the Measurement Funds are to be used for measurement purposes only, and a
Participant’s election of any such Measurement Fund, the allocation to his or
her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account Balance in any such Measurement Fund. In the event that the Company
or the Trustee (as that term is defined in the Trust), in its own discretion,
decides to invest funds in any or all of the Measurement Funds, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company.

 

  (e) Equity Pay. Notwithstanding any other provision in this Plan and except as
otherwise determined by the Administrator, to the extent a Participant elects to
defer Equity Pay, such portion of the Deferral Amount shall be tracked in common
stock of the Company. Except as otherwise determined by the Administrator,
adjustments or substitutions to such shares of common stock shall be made
consistent with adjustments or substitutions that are applied under the equity
plan pursuant to which the Equity Pay award was originally granted. The
Administrator may limit (or prohibit) any change in allocation to or from such
Company stock and may establish rules applicable to accounting for, crediting,
or allocating any dividends payable on such Company stock.

 

3.6 Distributions. The Company or the trustee of the Trust shall withhold from
any payments made to a Participant under this Plan all federal, state and local
income, employment and other taxes (domestic or foreign) required to be withheld
by the Company, or the trustee of the Trust, in connection with such payments,
in amounts and in a manner to be determined in the sole discretion of the
Company and the trustee of the Trust.

ARTICLE 4

Payment Elections

 

4.1 Time of Payment. As part of each Deferral Election made pursuant to Article
3, the Director must specify on the Election Form the applicable time that
payment will be made (or will commence), in accordance with rules set forth by
the Committee. For example, the Committee

 

 

Jacobs Directors Deferral Plan   

-8-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  may allow Directors to elect to receive the Deferral Amount (a) as of a
specified date, (b) upon his or her Separation from Service, or (c) upon the
earlier of (a) or (b); or any other payment triggers (or combinations of payment
triggers) permissible under Code section 409A. To the extent permitted by the
Committee and on the Election Form, a Participant may elect different times of
payment with respect to different percentages or dollar amounts (if applicable)
of the Deferral Amount. Except as otherwise provided on the Election Form, with
respect to an election to receive a portion of Equity Pay, the number of shares
payable on each payment date shall be rounded down to the next highest whole
number of shares. If a Participant fails to make any election as to the time of
payment for a Deferral Amount (or a portion thereof), then such amount shall be
paid (or begin to be paid) thirty (30) days after the date which is six months
after the date the Participant Separates from Service as a Director.

 

4.2 Form of Payment. As part of each Deferral Election made pursuant to Article
3, the Director must specify the applicable form in which payment will be made
upon each alternative payment trigger, to the extent permitted by the Committee.
For example, the Committee may allow Directors to elect to receive the Deferral
Amount in a single lump sum payment or in annual installments payable over a
specified period. To the extent permitted by the Committee and on the Election
Form, the Director may elect different forms of payment with respect to
different alternative payment triggers. If a Participant fails to make any
election as to the form of payment for a Deferral Amount (or a portion thereof
or an applicable payment trigger permitted pursuant to Section 4.1), then such
amount shall be payable in a single lump sum.

Except as otherwise specified by the Committee and on the Election Form, if a
Director elects to receive payments in annual installments over a number of
years, the installments shall be calculated as follows: For the Plan Year in
which payments begin, the Account Balance of the Participant (or, with respect
to Equity Pay shares deferred, the number of shares payable over the installment
period) shall be calculated as of the close of business on the last business day
of the month immediately preceding the month in which payments are scheduled to
begin. For subsequent Plan Years, the Account Balance (or the number of shares)
of the Participant shall be calculated as of the close of business on the last
business day of the preceding Plan Year. The annual installment for each Plan
Year shall be calculated by multiplying this balance (or number of shares) by a
fraction, the numerator of which is the number of monthly payments to be made
during the Plan Year, and the denominator of which is the remaining number of
monthly payments due the Participant or Beneficiary. For purposes of determining
the number of shares payable, the number of shares shall be rounded down to the
next highest whole number of shares. Dividend equivalents and accumulated
dividends shall be payable using the Account Balance method.

 

 

Jacobs Directors Deferral Plan   

-9-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

4.3 Unforeseeable Financial Emergencies. If the Participant experiences an
Unforeseeable Financial Emergency the Participant may petition the Administrator
to (i) cancel any deferrals required to be made by a Participant and, if such
cancellation is insufficient to satisfy the Unforeseeable Financial Emergency,
(ii) receive a partial or full payout from the Plan. The payout shall not exceed
the lesser of the Participant’s Account Balance or the amount reasonably
necessary to satisfy the Unforeseeable Financial Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such hardship is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship). If the Administrator
determines that an Unforeseeable Financial Emergency exists, cancellation shall
take effect upon the date of such determination, and any payout shall be made
thirty (30) days after such date. The payment of any amount under this
Section 4.3 shall not be subject to the Deduction Limitation and any partial
payout shall be deducted from a Participant’s existing Account Balances on a pro
rata basis.

 

4.4 Subsequent Election. After the Deferral Election is irrevocable, a
Participant may make an election to change an existing payment election to an
allowable alternative payout period by submitting a new Election Form to the
Administrator, provided that any such Election Form is submitted at least one
(1) year prior to the otherwise applicable payment date and delays the
Participant’s initial payment by a period of at least five (5) years. For
purposes of such election changes, the right to a series of installment payments
shall be treated as the right to a single payment.

ARTICLE 5

Distributions

 

5.1 Plan Benefit. Payment of a Participant’s Account Balance shall be made in a
single lump sum or shall commence in installments (or in such other form or
forms) as elected by the Participant in his or her Deferral Election and shall
be subject to the Deduction Limitation.

 

 

Jacobs Directors Deferral Plan   

-10-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

5.2 Payment Upon Separation from Service. Any payment upon Separation from
Service shall be made (or begin to be made) thirty (30) days after the earlier
of (a) the date which is six (6) months after the date the Participant Separates
from Service, or (b) the Participant’s death.

 

5.3 Payment Upon Other Payment Triggers. Except as otherwise elected by the
Participant or established by the Committee on the Election Form, a payment upon
a payment trigger other than Separation from Service will be made (or begin to
be made) thirty (30) days after the payment trigger. For example, this rule will
apply for payments upon death or Disability.

 

5.4 Death Prior to Completion of Payment. Unless otherwise elected by the
Participant, if a Participant dies after payments begin but before the Account
Balance is paid in full, the Participant’s payments shall be paid to the
Participant’s Beneficiary in a single lump sum as soon as practicable after the
Participant’s death.

ARTICLE 6

[Reserved]

ARTICLE 7

[Reserved]

ARTICLE 8

Beneficiary Designation

 

8.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of the Company
in which the Participant participates.

 

8.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary or Beneficiaries by completing and executing
the Beneficiary Designation Form, and submitting it to the Administrator or its
designated agent. A Participant shall have the right to

 

 

Jacobs Directors Deferral Plan   

-11-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Administrator’s rules and
procedures, as in effect from time to time. If the Participant names someone
other than his or her spouse as a Beneficiary, a spousal consent, in the form
designated by the Administrator, must be executed by that Participant’s spouse
and submitted to the Administrator. Upon the acceptance by the Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Administrator prior to his or her death.

 

8.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the
Administrator or its designated agent.

 

8.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 8.1, 8.2 and 8.3 above or if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

 

8.5 Doubt as to Beneficiary. If the Administrator has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Administrator shall
have the right, exercisable in its discretion, to cause the Company to withhold
such payments until this matter is resolved to the Administrator’s satisfaction.

 

8.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Company and the
Administrator from all further obligations under this Plan with respect to the
Participant, and that Participant’s participation shall terminate upon such full
payment of benefits.

 

 

Jacobs Directors Deferral Plan   

-12-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

ARTICLE 9

[Reserved]

ARTICLE 10

Termination, Amendment or Modification

 

10.1 Termination. Although it is anticipated that the Plan will continue for an
indefinite period of time, there is no guarantee that the Company will continue
the Plan. Accordingly, the Company reserves the right to discontinue its
sponsorship of the Plan and/or to terminate the Plan at any time by action of
the Board. Upon termination of the Plan, the Company will pay each Participant a
single lump-sum distribution of his or her entire Account Balance, to the extent
consistent with Section 15.20. The termination of the Plan shall not adversely
affect any Participant or Beneficiary who has become entitled to the payment of
any benefits under the Plan as of the date of termination.

 

10.2 Amendment. The Company may, at any time, through the Board amend or modify
the Plan, in whole or in part; provided, however, that: (i) no amendment or
modification shall be effective to decrease or restrict the value of a
Participant’s Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Separation from Service as of the effective date of the amendment or
modification, and (ii) no amendment or modification to clause (i) of this
Section 10.2 or Section 11.2 of the Plan shall be effective.

 

10.3 Plan Agreement. The terms of any Plan agreement may be different for any
Participant, and a Plan agreement may provide additional benefits not set forth
in the Plan or limit the benefits otherwise provided under the Plan; provided,
however, that any such additional benefits or benefit limitations must be agreed
to by both the Company and the Participant. Despite the provisions of
Sections 10.1 and 10.2 above, if a Participant’s Plan agreement contains
benefits or limitations that are not in this Plan document, the Company may only
amend or terminate such provisions with the consent of the Participant.

 

 

Jacobs Directors Deferral Plan   

-13-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

10.4 Effect of Payment. The full payment of the applicable benefit under
Article 5 of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Plan participation shall terminate.

ARTICLE 11

Administration

 

11.1 Committee Duties. Except as otherwise provided in this Article 11, this
Plan shall be administered by a Committee appointed by the Board, which
Committee may consist, in part or in full, of persons who are not on the Board.
Members of the Committee may be Participants under this Plan. The Committee
shall also have the discretion and authority to (i) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of this
Plan and (ii) decide or resolve any and all questions including interpretations
of this Plan, as may arise in connection with the Plan. Any individual serving
on the Committee who is a Participant shall not vote or act on any matter
relating solely to himself or herself. When making a determination or
calculation, the Committee shall be entitled to rely on information furnished by
a Participant or the Company.

 

11.2 Administration Upon Change in Control. For purposes of this Plan, the
Company (via the Committee described in Section 11.1) shall be the
“Administrator” at all times prior to the occurrence of a Change in Control.
Upon and after the occurrence of a Change in Control, the “Administrator” shall
be an independent third party selected by the Trustee and approved by the
individual who, immediately prior to such event, was the Company’s Chief
Executive Officer or, if not so identified, the Company’s highest ranking
officer (the “Ex-CEO”). The Administrator shall have the discretionary power to
determine all questions arising in connection with the administration of the
Plan and the interpretation of the Plan and Trust including, but not limited to
benefit entitlement determinations; provided, however, upon and after the
occurrence of a Change in Control, the Administrator shall have no power to
direct the investment of Plan or Trust assets or select any investment manager
or custodial firm for the Plan or Trust. Upon and after the occurrence of a
Change in Control, the Company must: (1) pay all reasonable administrative
expenses and fees of the Administrator; (2) indemnify the Administrator against
any costs, expenses and liabilities including, without limitation, attorney’s
fees and expenses arising in connection with the performance of the
Administrator hereunder, except with respect to matters resulting from the gross
negligence or willful misconduct of the Administrator or its

 

 

Jacobs Directors Deferral Plan   

-14-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  employees or agents; and (3) supply full and timely information to the
Administrator or all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, the date of
circumstances of the Participants’ Separation from Service or death, and such
other pertinent information as the Administrator may reasonably require. Upon
and after a Change in Control, the Administrator may be terminated (and a
replacement appointed) by the Trustee only with the approval of the Ex-CEO. Upon
and after a Change in Control, the Administrator may not be terminated by the
Company.

 

11.3 Agents. In the administration of this Plan, the Administrator may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time to time consult with counsel who may be counsel to the Company.

 

11.4 Binding Effect of Decisions. The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

11.5 Indemnity of Administrator. The Company shall indemnify and hold harmless
the members of the Committee, any employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such employee or the Administrator.

 

11.6 Missing Payees. If the Administrator cannot locate any person or estate
entitled to payment of a Plan benefit after a reasonable search, the
Administrator may at any time thereafter treat such benefit as forfeited. If the
person or estate should later make a valid claim for the benefit or otherwise be
located, any amounts so forfeited shall be reinstated (without any interest or
earnings adjustment) and paid to the person or estate, as otherwise provided by
this Plan, unless the benefit has been escheated to a state government.

 

11.7 Payment Delay or Acceleration. Notwithstanding any other provision in this
Plan, the Administrator may, in its sole and absolute discretion, delay or
accelerate payments under the Plan to the extent consistent with Section 15.20.

 

 

Jacobs Directors Deferral Plan   

-15-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

ARTICLE 12

Other Benefits and Agreements

 

12.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
Directors. The Plan shall supplement and shall not supersede, modify or amend
any other such plan or program except as may otherwise be expressly provided.

ARTICLE 13

Claims Procedures

 

13.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Administrator a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

 

13.2 Notification of Decision. The Administrator shall consider a Claimant’s
claim within a reasonable time, and shall notify the Claimant in writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Administrator has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

 

Jacobs Directors Deferral Plan   

-16-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the claim review procedure set forth in Section 13.3
below.

 

13.3 Review of a Denied Claim. Within 60 days after receiving a notice from the
Administrator that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Administrator a
written request for a review of the denial of the claim. In conjunction with
filing an appeal (but no later than the date the appeal is filed), the Claimant
(or the Claimant’s duly authorized representative):

 

  (a) may review pertinent documents;

 

  (b) may submit written comments or other documents; and/or

 

  (c) may request a hearing, which the Administrator, in its sole discretion,
may grant.

 

13.4 Decision on Review. The Administrator shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Administrator’s decision must be
rendered within 120 days after such date. Such decision must be written in a
manner calculated to be understood by the Claimant, and it must contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

 

  (c) such other matters as the Administrator deems relevant.

 

13.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 13 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

 

13.6 Payment Following Resolution of Claim. If a Participant is entitled to a
payment following the resolution of a claim pursuant to this Article 13, such
payment will be made during the calendar year in which the claim is finally and
conclusively resolved, or, if later, at the time set forth in accordance with
Article 4.

 

 

Jacobs Directors Deferral Plan   

-17-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

ARTICLE 14

Trust

 

14.1 Establishment of the Trust. The Company has established the Trust and shall
at least annually transfer over to the Trust such assets as the Company
determines, in its sole discretion, are necessary to provide, on a present value
basis, for its respective future liabilities created with respect to the
Deferral Amounts for the Participants for all periods prior to the transfer, as
well as any debits and credits to the Participants’ Account Balances for all
periods prior to the transfer, taking into consideration the value of the assets
in the trust at the time of the transfer.

 

14.2 Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Company,
Participants and the creditors of the Company to the assets transferred to the
Trust. The Company shall at all times remain liable to carry out its obligations
under the Plan.

 

14.3 Distributions From the Trust. The Company’s obligations under the Plan may
be satisfied with Trust assets distributed pursuant to the terms of the Trust,
and any such distribution shall reduce the Company’s obligations under this
Plan.

 

14.4 Investment of Trust Assets. The Trustee of the Trust shall be authorized,
upon written instructions received from the Administrator or investment manager
appointed by the Administrator, to invest and reinvest the assets of the Trust
in accordance with the applicable Trust Agreement, including the disposition of
stock and reinvestment of the proceeds in one or more investment vehicles
designated by the Administrator.

 

 

Jacobs Directors Deferral Plan   

-18-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

ARTICLE 15

Miscellaneous

 

15.1 Status of Plan. The Plan is not intended to qualify under Code section
401(a) or be subject to the Employee Retirement Income Security Act of 1974, as
amended.

 

15.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company, including any assets held in
the Trust. For purposes of the payment of benefits under this Plan, the
Company’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Company. The Company’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.

 

15.3 Company Liability. The Company’s liability for the payment of benefits
shall be defined only by the Plan and any Plan agreement as entered into between
the Company and a Participant. The Company shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.

 

15.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person or be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency.

 

15.5 Not a Contract of Employment or Retention. The terms and conditions of this
Plan shall not be deemed to constitute a contract of employment or retention
between the Company (or any of its affiliates) and the Participant. Nothing in
this Plan shall be deemed to give a Participant the right to be retained in the
service of the Company (or any of its affiliates), either as an employee or a
director, or to interfere with the right to discipline or discharge the
Participant at any time.

 

 

Jacobs Directors Deferral Plan   

-19-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

15.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Administrator by furnishing any and all information requested
by the Administrator and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Administrator may deem necessary.

 

15.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

15.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

15.9 Governing Law. The provisions of this Plan shall be construed and
interpreted according to the internal laws of the State of Texas without regard
to its conflicts of laws principles.

 

15.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 

   Jacobs Engineering Group Inc.       Employee Benefits       1999 Bryan
Street, Suite 1200       Dallas, TX 75201   

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

15.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.

 

15.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

 

Jacobs Directors Deferral Plan   

-20-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

15.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

15.14 Incompetent. If the Administrator determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Administrator may require proof of minority,
incompetence, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.

 

15.15 Payments to Spouses. If a court determines that a spouse or former spouse
of a Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Administrator, in its
sole discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse’s or former spouse’s interest
in the Participant’s benefits under the Plan to that spouse or former spouse.
The Plan will honor only those domestic relations orders that satisfy the
requirements set forth by the Administrator, which may be modified from time to
time without notice to Participants.

 

15.16 Distribution in the Event of Taxation.

 

  (a) In General. If, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes taxable to the Participant under Code section
409A prior to receipt, an amount equal to the taxable portion of his or her
benefit will be distributed immediately to the Participant in the form of a lump
sum (which amount shall not exceed the Participant’s unpaid Account Balance
under the Plan). Such a distribution shall affect and reduce the benefits to be
paid under this Plan.

 

  (b) Trust. If the Trust terminates in accordance with Section 4.6(d) of the
Trust and benefits are distributed from the Trust to a Participant in accordance
with that Section, the Participant’s benefits under this Plan shall be reduced
to the extent of such distributions.

 

 

Jacobs Directors Deferral Plan   

-21-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

15.17 Payment Delays due to Company Insolvency. Notwithstanding any other
provision in this Plan, payment of a Participant’s benefits will be delayed in
the event that making the payment will jeopardize the ability of the Company to
continue as a going concern. A payment delayed pursuant to this Section 15.17
will be made during the first calendar year in which making the payment would
not have such effect.

 

15.18 Insurance. The Company, on its own behalf or on behalf of the trustee of
the Trust, and, in its sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Company
may choose. The Company or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Company shall submit to medical examinations and supply such information
and execute such documents as may be required by the insurance company or
companies to whom the Company have applied for insurance.

 

15.19 Legal Fees to Enforce Rights After Change in Control. The Company is aware
that upon the occurrence of a Change in Control, the Board or a shareholder of
the Company, or of any successor corporation, or the Administrator or the
Committee, might then cause or attempt to cause the Company or such successor to
refuse to comply with its obligations under the Plan and might cause or attempt
to cause the Company to institute, or may institute, litigation seeking to deny
Participants the benefits intended under the Plan. In these circumstances, the
purpose of the Plan could be frustrated. Accordingly, if, following a Change in
Control, it should appear to any Participant that the Company or any successor
corporation, or the Administrator or any member of the Committee, has failed to
comply with any of its obligations under the Plan or any agreement thereunder
or, if the Company or any other person takes any action to declare the Plan void
or unenforceable or institutes any litigation or other legal action designed to
deny, diminish or to recover from any Participant the benefits intended to be
provided, then the Company irrevocably authorizes such Participant to retain
counsel of his or her choice at the expense of the Company to represent such
Participant in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer,
shareholder or other person affiliated with the Company or any successor thereto
in any jurisdiction. In order to be eligible for counsel at the expense of the
Company or

 

 

Jacobs Directors Deferral Plan   

-22-



--------------------------------------------------------------------------------

LOGO [g458763g0930143919750.jpg]

Directors Deferral Plan

Plan Document

Effective January 1, 2018

 

 

 

  successor (or reimbursement of counsel fees to the extent the Company or
successor initially refuses to pay such expenses) pursuant to this
Section 15.19, fees and expenses must be incurred on or after a Change in
Control and before the later of (i) the closing of the Participant’s estate, and
(ii) the closing of the estate of each Beneficiary. Any payment made on behalf
of a Participant or to which a Participant is entitled pursuant to this Section
must be made no later than the last day of the Participant’s taxable year
following the taxable year in which the related fee or expense is incurred.

 

15.20 Code Section 409A. The Plan is intended to avoid any “plan failures”
within the meaning of Code section 409A(a)(1). The Plan shall be interpreted and
administered, to the extent possible, in accordance with this intention.

IN WITNESS WHEREOF, the Company has executed this Plan document as of
September 27, 2017.

 

Jacobs Engineering Group Inc. By:  

/s/ Joanne Caruso

Title:   Senior Vice President, Global Human Resources

 

 

Jacobs Directors Deferral Plan   

-23-